Case 1:19-cv-00917-RDA-TCB Document 84 Filed 02/17/20 Page 1 of 7 PageID# 814



                   IN THE UNITED STATES DISTRICT COURT IN THE
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

     JANE DOE
                                 Plaintiff,
                 v.                                   CASE NO.: 1:19-cv-00917 RDA TCB

     FAIRFAX COUNTY SCHOOL BOARD;
     SYBIL TERRY; PHILIP A. HUDSON;
     TAMARA B. BALLOU; CHRISTIAN
     KORNEGAY; AUGUST FRATTALI;
     BRENDA HUMPHREY; MONIQUE
     PATWARY-FARUQUE; MEGAN CARR;
     FRANCIS TARRANT; JOANNE
     FRAUNDORFER; JENNA OFANO AND
     MIKE AND MARY ROES 1-15
                          Defendants.


           PLAINTIFF’S MOTION AND MEMORANDUM OF LAW TO SEAL
                      PORTIONS OF THE COURT RECORD

        Plaintiff, Jane Doe, by and through her undersigned counsel and pursuant to Local Civil

Rule 5(C), hereby files this Motion and Memorandum of Law to Seal Portions of the Court Record.

I.      INTRODUCTION

        This case involves the horrific sexual assault of Plaintiff. The facts and circumstances

surrounding this case resulted in Fairfax County School Board entering into Consent Decree after

a United States Department of Education investigation. After initiating suit, Plaintiff Moved for

Leave to proceed pseudonymously. [ECF No. 38]. Defendants Opposed Plaintiffs’ Motion. [ECF

Nos. 62 - 65]. At the parties’ January 23, 2020 oral argument, the Court requested supplemental

briefing on the policy considerations for accepting or declining jurisdiction over Plaintiff’s claims

given that she filed her Complaint pseudonymously.

        Accordingly, Plaintiff seeks to seal Exhibit A, the “Affidavit of Counsel in Further Support

of Motion for Leave to Proceed Under a Pseudonym” and its accompanying Exhibits. This
Case 1:19-cv-00917-RDA-TCB Document 84 Filed 02/17/20 Page 2 of 7 PageID# 815



Affidavit and its Exhibits contain information that could be used to identify Plaintiff. As set forth

in Plaintiff’s initial Motion to Seal, [ECF No. 39-2], Plaintiff has a significant interest in

maintaining privacy regarding her sexual assaults. For the reasons discussed below, this interest

outweighs any countervailing public interest in revealing her identity and the Affidavit and its

Exhibits should therefore be sealed.

II.    ARGUMENT

       The U.S. Supreme Court has recognized a common law right to inspect and copy judicial

records and documents. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). However,

this right of access to court records is not absolute. Trial courts have supervisory power over their

own records and may use their discretion to seal documents “if the public’s right of access is

outweighed by competing interests.” See Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir.

2000) (internal quotation marks omitted). Before a district court can grant a motion to seal any

court document, it must: (1) provide public notice of the request to seal and allow interested parties

a reasonable opportunity to object, (2) consider less drastic alternatives to sealing the documents,

and (3) provide specific reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives. Id. Furthermore, Local Civil Rule 5(C) requires any party filing

a motion to seal to provide: (1) a non-confidential description of what is to be sealed; (2) a

statement as to why sealing is necessary, and why another procedure will not suffice, as well as

appropriate evidentiary support for the sealing request; (3) references to governing case law, an

analysis of the appropriate standard to be applied for that specific filing, and a description of how

that standard has been satisfied; and (4) a statement as to the period of time the party seeks to have

the matter maintained under seal and as to how the matter is to be handled upon unsealing, unless

permanent sealing is sought. Local Civil Rule 5(C) also provides that the party moving to seal shall
Case 1:19-cv-00917-RDA-TCB Document 84 Filed 02/17/20 Page 3 of 7 PageID# 816



provide a proposed order that recites the findings required by governing case law to support the

proposed sealing.

       A.      Plaintiff’s Interest in Maintaining Her Anonymity Outweighs Any Public
               Right of Access To Portions Of The Court Record In This Case

       A trial court may use its discretion to seal a document “if the public's right of access is

outweighed by competing interests.” See Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir.

2000) (internal quotation marks omitted). Here, the protection of Plaintiff’s identity presents a

compelling countervailing interest that merits the sealing of any documents that threaten to

increase the likelihood that her identity will be revealed to the public. This specifically includes

the Affidavit of Thomas Sweeney and its accompanying Exhibits. The Affidavit of Thomas

Sweeney and its accompanying Exhibits sets forth the identity of Plaintiff to ensure that her

proceeding under a pseudonym poses no risk of unfairness to the opposing parties. The Affidavit

of Thomas Sweeney, Esquire is supported by Exhibits comprised of medical documentation from

Plaintiff’s physicians and therapist that corresponds to Exhibit A in Plaintiff’s Brief in Opposition

and reveals Plaintiff’s identity. Providing this information will enable the Court and opposing

parties to understand the importance of Plaintiff’s ability to proceed pseudonymously. However,

filing the Affidavit of Thomas Sweeney, Esquire and its accompanying Exhibits as a matter of

public record would necessarily reveal the identity of Plaintiff, which she seeks to ensure privacy

in this highly sensitive and personal matter. This case involves rapes and Defendants’ humiliating

mistreatment of Plaintiff in the aftermath. The Complaint includes private information including

detailed accounts of multiple rapes, information about Plaintiff’s SANE examination and results,

and information about the emotional distress and her resulting impairment. Moreover, the

Complaint details Defendants’ actions which exacerbated the harm to Plaintiff after she reported

the rape. Plaintiff deserves protection from having her identity linked with this matter because
Case 1:19-cv-00917-RDA-TCB Document 84 Filed 02/17/20 Page 4 of 7 PageID# 817



litigants have strong privacy interests at stake in these types of matters relating to sexual health

and mental illness. See, e.g., Doe v. Provident Life and Acc. Ins. Co., 176 F.R.D. 464, 467 (E.D.

Pa. 1997); Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992). District courts have recognized the

private nature of claims by students accused of sexual misconduct due to the stigma associated

with sexual misconduct; it would be misguided to decline the same protection to their victims, who

often face the victim-blaming stigma placed on survivors of sexual violence. See Doe v. The Rector

and Visitors of George Mason U., 1:15-CV-209, 2016 WL 1574045, at *7 (E.D. Va. Apr. 14, 2016)

(stating that “[t]here can be no doubt that the litigation here focuses on ‘a matter of sensitive and

highly personal nature.’”); see also Doe v. Alger, 5:15-CV-00035, 2016 WL 1273250, at *2 (W.D.

Va. Mar. 31, 2016) (stating that the sexual misconduct for which the plaintiff was found

responsible is sufficiently sensitive and personal to satisfy this factor).

        The case for protecting Plaintiff’s identity is particularly strong here, as Plaintiff would be

retraumatized by having highly personal information publicly released about her horrifically

painful story. Commentators have recognized that involuntarily disclosing the identity of rape

victims results in real psychological harm to victims far more severe than “mere embarrassment.”

See Paul Marcus & Tara L. McMahon, Limiting Disclosure of Rape Victims’ Identities, 64 S. Cal.

L. Rev. 1020, 1032, 1037 (1991) (noting that “[r]esearch shows that for most victims the trauma

caused by rape lasts a minimum of three years and, depending on the circumstances, can be

permanent. . . . The ultimate value at stake has been described as human dignity, individuality, and

autonomy, but the primary point is that control of personal information about oneself is the essence

of privacy. The interest a wholly private individual has in keeping her name out of the public

limelight while she recovers from the personal tragedy of rape lies at the heart of this right.”).

Furthermore, public identification poses a real risk of retaliatory physical and mental harm to
Case 1:19-cv-00917-RDA-TCB Document 84 Filed 02/17/20 Page 5 of 7 PageID# 818



Plaintiff, as well as harm to innocent non-parties. It is possible that Plaintiff’s former schoolmates

could engage in retaliation and revictimization after learning her identity. Given the nature of the

allegations in the Complaint, public identification would almost certainly follow Plaintiff to her

current school. Plaintiff seeks to avoid the potential humiliation by current students, professors,

and administrators who could learn intimate details about her rapes, her medical conditions, and

other personal information contained in the Complaint.1 It is also possible that former RCMS

students or current FCPS administrators would retaliate -- as they have done in the past and Plaintiff

has detailed in her Complaint.

         This Court previously acknowledged “the fact that accusations of [sexual misconduct]

inspire passionate responses and have severe ramifications is reflected in the anonymity afforded

to the accusers and the accused when participating in [the University’s] disciplinary proceedings.”

Doe v. The Rector and Visitors of George Mason U., 1:15-CV-209, 2016 WL 1574045, at *7 (E.D.

Va. Apr. 14, 2016). This Court has noted the importance of pseudonyms in sexual misconduct

cases, stating that the denial of anonymity “could have the effect of chilling the reporting of sexual

misconduct. Specifically, [the University’s] position on the use of pseudonyms here leaves

accusers with no guarantee that their privacy will not be stripped away if the accused proceeds to

litigation following an adverse sexual misconduct adjudication. Without a guarantee of privacy,

some sexual misconduct victims may not report at all.” Id.

         As a result of the highly sensitive and personal nature of this matter, as well as the risk of

harm to Plaintiff, the public's right of access is outweighed by Plaintiff’s interest in protecting her

identity.



1
  This Court has also noted the particular importance of the pseudonym option in today’s day and age “[g]iven the
increase in public access to court docket sheets via electronic means. . .” Patient v. Corbin, 37 F. Supp. 2d 433, 434
(E.D. Va. 1998).
Case 1:19-cv-00917-RDA-TCB Document 84 Filed 02/17/20 Page 6 of 7 PageID# 819



        B.      Sealing is Necessary Because Plaintiff Would Not Be Sufficiently Protected by
                Any Less Drastic Alternative to Sealing.

        Prior to sealing any documents, the Court is required to consider less drastic alternatives to

sealing. See Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000) (internal quotation marks

omitted). Here, sealing the Affidavit of Thomas Sweeney and its Exhibits provides the narrowest

possible relief to protect Plaintiff’s identity while still respecting the presumption that favors public

access. See id. A protective order sealing only the Affidavit of Counsel and its Exhibits is a

narrowly tailored solution that allows the public continued access to all portions of the Court record

while, at the same time, protecting the identify of an individual who has already suffered extreme

hardship, and stands to suffer future humiliation and retaliation as a result of further exposure.

III.    CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that the Court issue a protective

order sealing Exhibit A, the “Affidavit of Counsel in Further Support of Motion for Leave to

Proceed Under a Pseudonym” and its accompanying Exhibits. Plaintiff specifically requests a

permanent seal.

                                                Respectfully Submitted,



                                                /s/ Thomas N. Sweeney
                                                MESSA & ASSOCIATES, P.C.
                                                Thomas N. Sweeney (VSB No. 94276)
                                                Joseph L. Messa, Jr. (VSB No. 94393)
                                                Counsel for Plaintiff


Dated: February 7, 2020
Case 1:19-cv-00917-RDA-TCB Document 84 Filed 02/17/20 Page 7 of 7 PageID# 820



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 7, 2020, I electronically filed this document with the Clerk

of the Court using the CM/ECF system, which will send a notification of such filing to counsel of

record for all parties.



                                               /s/ Thomas N. Sweeney
                                               MESSA & ASSOCIATES, P.C.
                                               Thomas N. Sweeney (VSB No. 94276)
                                               Counsel for Plaintiff
